        Case 19-10214 Doc      136 Filed 07/12/19 Entered   07/12/19 12:54:12
                     Desc     Main Document            Page  1 of 2
                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF VERMONT


                                                                                                        Filed & Entered
                                                                                                           On Docket
                                                                                                          July 12, 2019

 ________________________________
 In re
 HERMITAGE INN REAL ESTATE                                                      Chapter 11
 HOLDING COMPANY, LLC,                                                          Case # 19-10214
                  Debtor.
 ________________________________
 In re
 HERMITAGE CLUB, LLC                                                            Chapter 11
                   Debtor,                                                      Case # 19-10276
__________________________________

                                         ORDER
                       GRANTING MOTIONS FOR JOINT ADMINISTRATION,
         DENYING MOTIONS TO APPROVE INTERIM DIP FINANCING, AND CONTINUING HEARING
           ON DEBTORS’ MOTIONS TO ASSUME INSURANCE PREMIUM FINANCE AGREEMENT

                                        Motions for Joint Administration
       On July 2, 2019, the Debtors filed motions for joint administration (doc. #113 1). The U.S. trustee
consented to those motions, no objections were filed, and a hearing was held on the motions on July 12,
2019. The court finds good cause to jointly administer these cases. As stated on the record at the July
12th hearing, the Court grants these motions.
                                  Motions to Approve Interim DIP Financing
       On July 3, 2019, the Debtors filed motions to approve interim DIP financing (doc. # 115).
Several parties in interest filed objections to these motions (Barnstormer Summit Lift, LLC [doc. #
122], the U.S. trustee [doc. # 123], Berkshire Bank [doc. # 125], Reinhart Food Service [doc. # 128], the
Ad Hoc Committee [doc. # 129], the Town of Wilmington [doc. # 133], the Cold Brook Fire District
[doc. # 135]), many of which were meticulously thorough and articulated strong legal and practical
arguments. At the hearing held on July 12, 2019, the Debtors acknowledged the compelling nature of
several of the arguments set forth in the objections, explained they were not prepared to present



1
  All docket citations refer to the docket in Hermitage Inn Real Estate Holding Company, LLC (case # 19-10214), but the
instant motions and referenced documents were all filed in both cases.
      Case 19-10214 Doc               136 Filed 07/12/19 Entered                07/12/19 12:54:12
                        Desc        Main Document                   Page         2 of 2
evidence at that hearing due to the content and strength of the objections, indicated they were
renegotiating the terms of the DIP loan in order to address some of the objections, and requested a
continuance of the hearing until July 26, 2019. All parties in interest who had filed objections voiced
opposition to a continuance.
      After considering the record in the case and the arguments presented, the Court sustained the
objections, denied the continuance and denied the Debtors’ request for approval of the DIP Interim
Financing proposal presently pending before the Court.
                    Motions to Assume Insurance Premium Finance Agreement
      The Debtors filed motions to assume an insurance premium finance agreement, and provide
adequate protection, on June 19, 2019 (as an emergency motion) (doc. # 90), and a supplement on July
3, 2019 (doc. # 117). Several parties in interest filed objections to those motions (Barnstormer Summit
Lift, LLC [doc. ## 99, 121], Berkshire Bank [doc. # 100], the U.S. trustee [doc. # 101], the Cold Brook
Fire District [doc. # 103]). The Debtors acknowledged at the July 12th hearing that they were not able to
move forward with the insurance premium motions unless and until the Court approved their DIP loan,
and therefore requested the hearing on these motions be continued to July 26, 2019. The Court granted
that motion.
                                               Conclusion
      For the reasons set forth on the record at the July 12, 2019 hearing, and to memorialize the bench
rulings on the record, IT IS HEREBY ORDERED that
   1. the Debtors’ Motions for Joint Administration are GRANTED and the Clerk shall henceforth
     docket all activity in both cases on only the docket of the main case (case # 19-10214);
   2. the objection to the Debtors’ Motions to Approve Interim DIP Financing, and Continuing
      Hearing are SUSTAINED and those motions are DENIED, without prejudice to the Debtors
      filing a new Motion to Approve DIP Financing, if they do so by July 15, 2019;
   3. the hearing on the Debtors’ Motions to Assume Insurance Premium Finance Agreement is
      CONTINUED to 1:00 P.M. on July 26, 2019, at the U.S. Bankruptcy Court in Rutland Vt; and
   4. in light of the urgency of the open issues, the following schedule governs whether an evidentiary
      hearing will be held on July 26, 2019: (a) if there is an agreement with respect to the need for a
     July 26th evidentiary hearing, the parties shall file a joint notice of evidentiary hearing by July 19,
     2019; (b) if there is a dispute about whether an evidentiary hearing shall be necessary, parties
      seeking an evidentiary hearing shall file their notice of evidentiary hearing by noon on July 16,
      2019 and parties opposing an evidentiary hearing shall file their objections by 10 am on July 19,
      2019.
                                                                     _______________________
July 12, 2019                                                        Colleen A. Brown
Burlington, Vermont                                                  United States Bankruptcy Judge
